Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions

Applicant’s election without traverse of Species I, Claims 22-29 in the reply filed on 11/17/2020 is acknowledged.

This application is in condition for allowance except for the presence of claims 30-41 directed to Species II-III non-elected without traverse.  Accordingly, claim 30-41 been cancelled.

Allowable Subject Matter

Claims 22-29 are allowed.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Solin (US 2010/0161965) teaches receiving a request for credentials, retrieving encrypted credentials, decrypting the credentials with a user’s private key (Paragraph [0034] and Figure 6).

Nunez-Tejerina (US 2010/0306554) teaches retrieving an encrypted password, fetching the encryption key and decrypting the protected password (Figure 7, 700, 702, 704, 706).

Royer (US 8,474,025) teaches a method of credential validation, wherein signed modified credentials are encrypted with a public server and the authentication server cannot be decrypted by an authentication server (Claim 1 and supporting text).

Wesley (US 6,275,859) teaches using a receiving node’s public key to verify a digitally signed message sent using a multicast session (Claim 29 and supporting text)

The closest prior art, as previously recited, Solin, Nunez-Tejerina, Royer, Wesley are also generally directed to various aspects of encrypted credentials. However, none of Solin, Nunez-Tejerina, Royer, Wesley teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, Claims 1, 11, 17. Therefore the claims are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRIS C WANG whose telephone number is (571)270-1462.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARRIS C WANG/Primary Examiner, Art Unit 2439